 


110 HR 5438 IH: To name the Department of Veterans Affairs medical facility in Tafuna, American Samoa, as the 
U.S. House of Representatives
2008-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 5438 
IN THE HOUSE OF REPRESENTATIVES 
 
February 14, 2008 
Mr. Faleomavaega introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To name the Department of Veterans Affairs medical facility in Tafuna, American Samoa, as the Fuga Tolani Teleso Satele Department of Veterans Affairs Medical Facility. 
 
 
1.Name of Department of Veterans Affairs medical facility, Tafuna, American Samoa The Department of Veterans Affairs medical facility in Tafuna, American Samoa, shall after the date of the enactment of this Act be known and designated as the Fuga Tolani Teleso Satele Department of Veterans Affairs Medical Facility. Any reference to such medical facility in any law, regulation, map, document, record, or other paper of the United States shall be considered to be a reference to the Fuga Tolani Teleso Satele Department of Veterans Affairs Medical Facility. 
 
